Citation Nr: 1508365	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  12-20 740A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an effective date prior to August 5, 1997, for the award of special monthly compensation (SMC), for accrued benefits purposes.  


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served in the United States Army from August 1967 to March 1970.  He passed away in July 2008; the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the New Orleans, Louisiana, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a January 2013 decision, the Board dismissed the appellant's claims for increased evaluation of hypertension and payment of benefits under 38 U.S.C.A. § 1151, for accrued benefits purposes, as the appellant had withdrawn those claims.  The Board additionally denied a claim for payment of a higher level of SMC, for accrued benefits purposes, on the merits.  The appellant appealed the Board's decision to the Court of Appeals for Veterans Claims (CAVC or the Court), which in a July 2014 Memorandum Decision affirmed the Board's decisions.

However, the CAVC also determined that the Board had erred in not adjudicating a claim for an earlier effective date of entitlement to SMC.  The Board noted in the Introduction to the January 2013 decision that the recent discussions of the appellant with regard to the effective date were beyond the scope of the current appeal; no appeal with regard to the effective date was pending at the time of the Veteran's death.

The Court determined that an April 4, 2008, statement by the Veteran that he "disagree[s] with the incorrect rating decision of 01-04-2008" constituted a notice of disagreement with all aspects of the RO's decision, to include the effective date assigned for the benefit.  While the Board disagrees on this particular finding of fact, nevertheless, it is bound by the law of the case in this instance.  See Chisem v. Gober, 10 Vet. App. 526, 527-28 (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case, and, therefore, the Board is not free to do anything contrary to the Court's prior action with respect to the same claim).  A notice of disagreement (NOD) has been identified by the Court.  When an NOD has been filed with regard to an issue, and a statement of the case (SOC) has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  In accordance with the directive of the Court, a remand is required for issuance of an SOC and to provide the appellant the opportunity to perfect an appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 19.26; See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is required.)

Issue an SOC regarding the issue of entitlement to an effective date prior to August 5, 1997, for the award of SMC, for accrued benefits purposes.  Advise the appellant of the procedural requirements to continue an appeal of the issue.  If a substantive appeal is timely filed with regard to all or any of these matters, the perfected issue should be certified to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




